Citation Nr: 0615456	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-13 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a neck condition.

2.  Entitlement to service connection for a low back 
condition, diagnosed as degenerative disc disease of L-5 with 
chronic low back pain and radiculopathy.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel
INTRODUCTION

The veteran served on active duty from March 1979 to April 
1982. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in St. Paul, Minnesota (the RO).

Procedural history

In an August 1999 rating decision, service connection was 
denied for depression and residuals of a back injury.  The 
veteran was notified of that rating decision and did not 
appeal those denials.

In a May 2003 rating decision, the RO denied service 
connection for a neck condition and hypertension.  A March 
2005 supplemental statement of the case (SSOC) reflects that 
RO reconsidered the claims for service connection for 
depression and a low back disability on a de novo basis 
pursuant to section seven of the Veterans Claims Assistance 
Act of 2000 (VCAA).  Those claims were also denied.  The 
veteran perfected appeals as to all four issues.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that these 
claims must be remanded for further evidentiary development.



Reasons for remand

Service medical records 

There is a suggestion in the record that all of the veteran's 
service medical records may not have been obtained.  The 
veteran's current and former representatives have requested 
that another attempt be made to obtain any additional service 
medical records.  The December 2004 VCAA letter reveals that 
there was going to be another attempt to obtain additional 
service medical records.  The record does not reflect that 
such an attempt was made.  Therefore, another attempt to 
obtain any additional service medical records should be made.

VA medical records

In a December 2004 VA Form 646, the veteran's former 
representative requested that hospitalization records from 
the VA Medical Center (VAMC) in Minneapolis, Minnesota, in 
May 1986 pertaining to treatment for depression be obtained.  
Although the RO requested pertinent records from the VAMC in 
St. Cloud, Minnesota, the RO did not request any records from 
the VAMC in Minneapolis, Minnesota.  The records from the 
VAMC in St. Cloud reflect that the veteran was referred there 
in October 1993 from the VAMC in Minneapolis.  The record 
also shows that the veteran has been treated at the VAMC in 
St. Cloud and that the last request for contemporaneous 
records from that facility was completed in December 2004.  
Additional records from both facilities may exist and should 
be obtained.

Social Security Administration records

A January 2003 private psychological report reflects that the 
veteran was applying for Social Security disability benefits 
due to depression.  Records from the Social Security 
Administration should be obtained, if available. See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to 
assist includes obtaining records from SSA and giving 
appropriate consideration and weight in determining whether 
to award or deny VA disability compensation benefits]. 



Medical examination/nexus opinion

The United States Court of Appeals for Veterans Claims has 
held that, in situations in which there is competent evidence 
of a current disability and either (1) evidence indicating an 
association between the claimant's disability and his active 
service or (2) a service-connected disability, it is 
necessary to obtain a medical opinion as to whether there is 
a nexus between the claimed disability and his active service 
and/or the service-connected disability.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).

In this case, there are of record service medical records 
indicating complaints of anxiety, back pain and findings of 
elevated blood pressure readings.  There is recent medical 
evidence showing neck and back disabilities, hypertension, 
and depression.  Under such circumstances, a medical nexus 
opinion is necessary.

Accordingly, these issues are REMANDED for the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should request all service 
medical records for the veteran's period 
of service of active duty and Army 
Reserve duty.  Any additional service 
medical records so obtained should be 
associated with the veteran's VA claims 
folder.  If no additional records can be 
located, this should be memorialized in 
the claims folder.

2.  VBA should request all additional 
treatment records not already of record 
pertaining to the veteran from the 
Minneapolis VAMC (in particular from a 
hospitalization starting on May 1986 and 
treatment in or around October 1993) and 
the St. Cloud VAMC (in particular 
treatment from December 2004 to the 
present).  Efforts to obtain these 
records should be memorialized in the 
veteran's VA claims folder.  Any such 
treatment records so obtained should be 
associated with the claims folder.

3.  VBA should contact the Social 
Security Administration in order to 
obtain, if available, any records 
pertaining to the veteran.  Any such 
records so obtained should be associated 
with the veteran's VA claims folder.

4.  VBA should arrange for review of the 
veteran's VA claims folder by a medical 
specialist to determine the relationship, 
if any, between the veteran's military 
service and the claimed cervical spine 
disability, lumbar spine disability, 
hypertension, and depression.  
The examiner should provide opinions as 
to whether it is as least as likely as 
not that the veteran's claimed 
disabilities are related to his military 
service.  If any physical or mental 
examinations, specialist consultations 
and/or diagnostic testing is deemed to be 
appropriate, this should be accomplished.  
A report should be prepared and 
associated with the veteran's VA claims 
folder.

5.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems to be 
necessary, VBA should review the record 
and readjudicate the veteran's claims.  
If the decision is unfavorable to the 
veteran, in whole or in part, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

